DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “154” and “155” have been used interchangeably in the specification to designate both the image processing module and the control module. Character “154” is used to describe the image processing module in paragraphs 0048, 0061, 0068, and 0086 and is used to describe the control module in paragraph 0083. Character “155” is used to describe the image processing module in paragraphs 0048 and is used to describe the control module in paragraph 0054, 0062, and 0068. Figure 2 of the drawings designates the image processing module as 155 and the control module as 154. Corrections need to be made to the Drawings and/or Specification to make clear which reference character goes with each item.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 702 in Figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the 

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0046, the image processing module is incorrectly labelled as 134.
In paragraph 0054, the user interface is labelled 145 instead of 146. 
In paragraph 0058, the network communication unit is labelled 137 instead of 136.
In paragraph 0073, heating units are labelled as 226-1 and 226-2 instead of 216-1 and 216-2.
In paragraph 0088, “food pan 410 have channels 411” should read “food pan 410 has channels 411”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidler (DE 102004026882 A1) in view of Kim (US 5736716 A).
Seidler teaches (Paragraph 0029; Figure 1 #10, 34, 14) a cooking appliance with a cooking space 10 (cooking chamber), a height-adjustable food support 34, and an operating device (control unit) for controlling the cooking devices. Seidler further teaches (Paragraphs 0019, 0020) an automatic function comprising moving an item to be cooked (which necessarily requires moving the food support) closer to a heating device (first heating surface) arranged above (i.e. from a first position to a second position) in response to reaching a certain cooking time (reconfiguration criteria). Seidler further teaches (Paragraph 0034) that a cooking program may control the vertical position of the food support and the power (first preset output level) to a top heater 18 (first heating surface). 
Seidler is silent on detecting a first event that corresponds to a start of a cooking process for a food item, wherein, at the start of the cooking process, a first heating surface of the cooking chamber is operating at a first preset output level; in response to detecting the first event, activating one or more actuators to move the food support platform to a first position relative to the first heating surface of the cooking chamber.
Kim (US 5736716 A) teaches (Col. 3, lines 59-67; Col. 4, lines 18-21, 29-32) a method of controlling a microwave oven wherein a cooking mode is selected, a signal is sent to an input unit, a tray is elevated to a determined height, and a heater is activated. Kim further teaches (Col. 3, lines 24-28; Figure 2 #20, 12) a heater 20 (first heating surface) is mounted on the upper portion of the microwave and a rotating tray 12 is provided on the bottom of the cooking chamber. Figure 2 shows that the tray is elevated up, i.e. it changes position to be closer to the heater. Kim further teaches (Col. 4, lines 62-65) the selected cooking mode is an automatic cooking mode, thawing cooking mode, or warming mode, i.e. the selected cooking mode determines a preset output level for the heater as cooking, thawing, and warming require different heat outputs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to incorporate the teaching of Kim since both are directed to processes for controlling a cooking device, since both utilize food support platforms and heating elements situated on the top of a cooking chamber, since Seidler has an operating device that could be programmed to operate the oven of Seidler in the method taught by Kim, and since moving a food item closer to a heating unit would facilitate faster heating. 
	Regarding claim 2, Seidler teaches (Paragraph 0029; Fig. 1 #16, 18) the cooking chamber 10 has a lower heating element 16 and an upper heating element 18. As taught above, the upper heating element 18 is the first heating surface. As shown in Figure 1, the food support 34 is attached to drive spindles 20a and 20b which extend between the upper heating element 18 and lower heating element 16, rendering the food support limited to positions between the upper and lower heating element. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidler (DE 102004026882 A1) in view of Kim (US 5736716 A) and further in view of Moulton (Kitchen Shrink: How do you decide which level of the oven to use?).
	Regarding claim 3, Seidler teaches (Paragraph 0034) a cooking program controls the power supplied to upper heating element 18 and lower heating element 16, i.e. the output level is set by the cooking program. Both the upper and lower heating elements are operating at pre-set levels. No distinction is made by Seidler between first or second pre-set output levels. However, the claim language of the present application does not require the second pre-set output level to be different from the first. The cooking program taught by Seidler is capable out controlling the power to each heating element and could therefore operate each at a distinct output level or at the same output level. 
Seidler is silent on the first position being closer to the first heating surface than to the second surface and the second position being closer to the second heating surface than to the first heating surface.
Moulton teaches if a food dish does not seem to be cooking on the bottom as fast as a user prefers, the food dish should be moved closer to the bottom of the oven, i.e. from a position closer to the top heating element to a position closer to the bottom heating element.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to incorporate the teaching of Moulton since both are directed to methods of operating an oven, since the oven of Seidler is capable of moving a food dish from a higher to a lower position by lowering the food support platform, since cooking certain foods such as flatbreads and pizza close to the bottom of the oven results in a crisp crust (Moulton), and since the method of operating an oven taught by Seidler could perform the lowering function without requiring the user to manually open the oven and move the food dish. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidler (DE 102004026882 A1) in view of Kim (US 5736716 A) and further in view of Kitabayashi (US 20060016801 A1).
As shown above for claim 1, Seidler teaches (Paragraphs 0019, 0020) an automatic function comprising moving an item to be cooked (which necessarily requires moving the food support) closer to a heating device (first heating surface) arranged above (i.e. from a first position to a second position) in response to reaching a certain cooking time (reconfiguration criteria). Seidler further teaches (Paragraph 0020) the food support is moved in order to achieve a stronger browning on the top, in particular with the formation of a kind of crust, i.e. the second position is chosen because the temperature is distribution at the second position provides more heat to the top of the food. Seidler further teaches (Paragraph 0034) the height of the food support may be controlled automatically as a function of the heat of the item to be cooked, which is determined via a temperature or thermal radiation sensor. 
Seidler is silent on determining a temperature distribution within the cooking chamber at a plurality of positions relative to the first heating surface.
Kitabayashi teaches (Paragraph 0005) an oven temperature control system wherein a plurality of temperature sensors are positioned at different locations in the oven cell and the temperatures sensed by such plurality of sensors are proportionally averaged for providing the control temperature for the oven. Kitabayashi further teaches (Paragraph 0032) the present invention allows a more precise measurement and representation of the actual temperature in an oven cell at or near the location in the oven cell that is most significant to the mode of cooking that is being used, i.e. the system determines the distribution of the temperature at different locations in the oven.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to incorporate the teaching of Kitabayashi, since both are directed to methods of controlling ovens, since both utilize temperature sensors, and since the localized temperature measurement taught by Kitabayashi would allow for a more exact determination of the temperature at different locations in an oven and thus more accurate information with which to position a food item so that the desired amount of heating can be achieved. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidler (DE 102004026882 A1) in view of Kim (US 5736716 A) and Kitabayashi (US 20060016801 A1) and further in view of Nikishov (US 20170257914 A1).
Seidler as modified above is silent on selecting the second position for the food support surface is further based on a cooking parameter of the cooking process, wherein the cooking parameter includes a food item type or a cooking method specified for the cooking process.
Nikishov teaches (Paragraph 0182, 0183; Fig. 13) a microwave oven wherein the height of a tray in the microwave may be adjusted according to a type of food placed on the tray. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to incorporate the teaching of Nikishov since both are directed to controlling heating devices for food, since both have height adjustable food supports, since different foods have different heating requirements, and since controlling the height of the food support according to the type of food would allow the food to be cooked according to its particular requirements avoiding potential undercooking or overcooking. 
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidler (DE 102004026882 A1) in view of Kim (US 5736716 A) and further in view of Wilson (US 20080309211 A1).
Regarding claim 6, Seidler is silent on receiving a user input that specifies a third position for the food support platform that is distinct from the second position; and in response to receiving the user input that specifies the third position for the food support platform, activating the one or more actuators to move the food support platform relative to the first heating surface of the cooking chamber, from the second position to the third position.
Wilson teaches (Paragraph 0082; Fig. 1, #10) an oven with a shelf support system powered by a linear motor where a user can control the movement of the shelf 10 from a control panel and can change the vertical location of the shelf. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to incorporate the teaching of Wilson since both are directed to methods of controlling ovens, since both have height adjustable food supports, and since a user could adjust the height on the food support from the second position taught by Seidler in order to avoid potential burning on the top of a food dish or to provide more or less browning to a food dish according to personal preference. 
Regarding claim 8, Seidler as modified above teaches, as shown above for claim 4, moving a food support closer to a heating element based on the temperature distribution within the cooking chamber.
Seidler is silent on detecting a second event that corresponds to an interruption of the cooking process; and in response to detecting the second event that corresponds to an interruption of the cooking process, activating the one or more actuators to move the food support platform relative to the first heating surface of the cooking chamber.
Wilson teaches (Paragraph 0083) when the door and drawer are moved to the fully open position (interruption of the cooking process), the control system of the oven will automatically move the shelf to an upper position. Wilson further teaches (Paragraph 0070) the oven has an upper heater, which the shelf would move closer to if moved to an upper position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to incorporate the teaching of Wilson since both are directed to methods of controlling ovens, since both have height adjustable food supports, and since raising a food support to an upper position when a door is opened ensures that a user will be able to load and unload foodstuffs with less effort than that which would be required if they need to bend or squat to lift or lower foodstuffs into or out of the oven, or onto a shelf located at a lower position (Wilson, Paragraph 0083).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidler (DE 102004026882 A1) in view of Kim (US 5736716 A) and further in view of Casey (US 20170224160 A1). 
As taught above for claim 4, Seidler as modified above teaches moving a food support closer to a heating element based on the temperature distribution within the cooking chamber. 
Seidler is silent on turning off the first heating surface; and in accordance with a determination that the first heating surface is turned off, activating the one or more actuators to move the food support platform relative to the first heating surface of the cooking chamber.
Casey teaches (Paragraph 0023; Fig. 1 #130) a microwave cooking apparatus with a waveguide (heating surface) 130 on a side of the cooking chamber. Casey further teaches (Paragraph 0042, 0043; Fig. 4 #410) in response to the microwave generator being deactivated (first heating surface turned off) a lid may be opened and a receptacle 410 (food support platform) may be raised by a motor (actuator) according to a control device in response to the lid being opened. It should be noted that while the heating surface is one the side of the cooking chamber, rather than the top or bottom, the receptacle still moves in relation to the heating surface, i.e. from beside the lower part of the heating surface to beside the upper part of the heating surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to incorporate the teaching of Casey since both are directed to methods of controlling cooking devices, since both have height adjustable food support platforms controlled by control devices, since keeping a food product for a holding period after cooking may decrease the quality of the food product (Casey, Paragraph 0006), and since moving a food product from an area of higher heat distribution to an area of lower heat distribution after cooking would prevent additional heating that could damage the food product. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rose (US 1113487 A) teaches an electrically-heated apparatus with moveable shelves.
Armstrong (US 9109804 B2) teaches an appliance with a vertically adjustable rack.
Nam (US 9097429 B2) teaches a cooking appliance with a moveable separating plate.
Amaral (US 7856971 B2) teaches an elevator for hot plates or grates of barbeque grills. 
Becker (US 5429043 A) teaches a power operated adjustable oven rack.
Jung (US 20190271475 A1) teaches an oven equipped with an automatically ascending/descending tray. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792